James Lewis Caldwell McFaddin et al. 1 v. Commissioner. McFaddin v. CommissionerDocket Nos. 107896, 108082-108084, 109031-109034.United States Tax Court1943 Tax Ct. Memo LEXIS 83; 2 T.C.M. (CCH) 914; October 16, 1943*83  Percy W. Phillips, Esq., 306 Southern Bldg., Washington, D.C., for the petitioners. Stanley B. Anderson, Esq., for the respondent.  ARNOLD Supplemental Findings of Fact ARNOLD, Judge: Subsequent to our findings of fact and opinion in these proceedings, promulgated on  July 9, 1943, , the petitioners and the respondent filed motions for rehearing on August 4, 1943 and August 9, 1943, respectively. The purpose of petitioners' motion was to reopen the record to permit the submission of certain additional evidence; the purpose of respondent's motion was to permit him to file amendments to his answers, in each of these proceedings, claiming increased deficiencies. Hearings having been had upon these motions and due consideration having been given thereto, they were granted on September 15, 1943. Respondent filed amended answers in which he now claims deficiencies in these proceedings as follows: Docket No.PetitionerYearDeficiency107896James Lewis Caldwell McFaddin1938$702.86109032James Lewis Caldwell McFaddin1939269.38108082W. P. H. McFaddin, Jr.1938727.27109034W. P. H. McFaddin, Jr.1939344.93108083Mamie McFaddin Ward1938763.98109033Mamie McFaddin Ward1939427.00108084W. V. McFaddin1938171.97109031W. V. McFaddin193994.41*84  On further hearing the parties submitted, as part of the record, a stipulation from which we make the following additional findings of fact: Petitioners James Lewis Caldwell McFaddin. Mamie McFaddin Ward and W. V. McFaddin were married prior to the creation of the McFaddin trust on March 1, 1927, and on that date, and at all times since, including the taxable years herein involved, lived with his or her spouse. Petitioner W. P. H. McFaddin, Jr., was unmarried on March 1, 1927 but was married on October 24, 1927, and at all times since, including the taxable years herein involved, such marital relationship continued. The findings of fact set forth in our report heretofore promulgated are modified to the extent herein indicated. These supplemental findings do not alter the conclusion reached in our prior opinion.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: W. P. H. McFaddin, Jr.: Mamie McFaddin Ward; and W. V. McFaddin.↩